DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the amendment filed 9/30/2019. Claims 1-19 are currently pending.

Allowable Subject Matter
3.	Claims 1-20 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The closest prior art Band et al. (US 2014/0149303) teaches one or more structured computerized databases comprising: a set of outcomes, each with a corresponding set of appropriately-expressed eligibility requirements; a set of applications or forms and their corresponding necessary and unique named data elements, or variables, which may or may not relate to the aforementioned set of outcomes; a set of questions corresponding to the set of variables, each question relating to one or more variables; a set of question scripts corresponding to the set of questions, with one script per question; a set of question help prompt scripts corresponding to the set of questions, with one help prompt per question; a set of interview constructs that semantically relate sets of questions; and a subject definition comprised of named locations used to store variables and their corresponding values (See, for example, Band: abstract; ¶¶ [0006]-[0014]; FIGS. 1-15).
Mendoza et al. (US 2008/0300893) teaches a method of making an assistance program offered by a provider available to a client includes receiving, at a computing system, client information pertaining to a social benefit program for which the client qualifies from an organization that administers the social benefit program. The client information is compared with eligibility requirements for the assistance program. When the client information meets the eligibility requirements, the organization is notified of an eligibility of the client to enroll in the assistance program. Computer readable code communicates the notification of client eligibility to an administering organization can enroll the client in the assistance program (See, for example, Mendoza: abstract; ¶¶ [009]-[0013]; FIGS. 1-4).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “…provide a screening engine, the screening engine configured to: receive the user responses; evaluate the user responses, the user data, and the financial data for determining whether the user responses, user data, and financial data satisfy qualification criteria for an assistance program of the one or more assistance programs; when the qualification criteria for a first assistance program are satisfied: determine a discounted obligation amount for the ongoing transaction record based on the first assistance program; include, in a response, an indication that the user is qualified to receive assistance provided by the first assistance program and the discounted obligation amount; and transmit the response to the self-service portal for display to the user in the user interface; and provide an enrollment engine, the enrollment engine configured to: receive, via the self-service portal, a user request to enroll in the first assistance program; and enroll the user in the first assistance program, identify, via the screening engine, a second assistance program of the one or more assistance programs based at least in part on the user request to enroll in the first assistance program and the assistance program rules; determine, via the screening 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.